                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN

                                     COURT MINUTES

 HON. William E. Duffin, presiding                    Deputy Clerk: Mary Murawski

 DATE: March 3, 2020 at 1:00 P.M.                     Court Reporter: John Schindhelm

 CASE NO. 19‐CR‐193                                   Time Called: 1:01:00
                                                      Time Concluded: 1:23:40

 UNITED STATES v. Brian Ganos

 PROCEEDING:         CHANGE OF PLEA HEARING

 UNITED STATES by: Megan Paulson

 PROBATION OFFICER: Daniel Dragolovich


 DEFENDANT:, Brian Ganos, in person, and by

 ATTORNEY: Jonas Bednarek
Hearing Details:
☒ Plea Agreement filed on February 14, 2020.
☒ Presentence Report Ordered – Rule 32 waived in the Plea Agreement.
Penalties:
CT 2: IMPRISONMENT: Up to 20 years; FINE: $250,000; SUPERVISED RELEASE: 5 years ‐
Life; SPECIAL ASSESSMENT: mandatory $100 ‐ $5,000.00, if the court determines that the
defendant is non‐indigent.
CT 3: IMPRISONMENT: Up to 20 years; FINE: $250,000; SUPERVISED RELEASE: 5 years –
Life; SPECIAL ASSESSMENT: mandatory $100 ‐ $5,000.00, if the court determines that the
defendant is non‐indigent.

Court finds defendant fully competent and capable of entering informed plea.
Court will recommend to U.S. District Judge J. P. Stadtmueller that the plea be accepted and
defendant be adjudged guilty of the offense.

Plea: Guilty to Counts 2 & 3__ of the Indictment.

Dates and Orders:
PSR Disclosure date:       May 4, 2020
Objections due:            May 14, 2020
Responses due:             May 21, 2020

Sentencing date:
        Case     May 29, 2020 at 9:30
              2:19-cr-00193-JPS       A.M.
                                   Filed    before Judge
                                         03/03/20  Page 1J.P.
                                                           of Stadtmueller
                                                              2 Document 22
NOTES:
Court advises defendant of his rights.
Court questions defendant.
He understands what is going on today.
Defendant confirms it is his signature on page 18 of the Plea Agreement.
Court explains rights which the defendant may give up if he pleads guilty.
Defense counsel does not have any objections or questions.




         Case 2:19-cr-00193-JPS Filed 03/03/20 Page 2 of 2 Document 22
